Per Curiam,
Annabella D. Mosser, representing herself, has appealed from an order of the Court of Common Pleas of Berks County dismissing her “Petition for Constitutional Due Process of Law Stay of Judicial Sale of Owner-Occupied 1026 Penn Street, Beading, For Lack of Proper Procedure of Personal Service by Tax Claim Bureau....” We uphold the order of the court below refusing the requested stay on the opinion of Judge Arthur Ed. Saylor, In Re: Tax Claim Bureau of Berks County, Judicial Sale to be held December 16, 1980, and Annabelle D. Mosser’s Property, 1026 Penn Street, Reading, PA., Pa. D. & C.3rd (19 ).
Order
■ And Now, this 26th day of August, 1982, the order of the Court of Common Pleas of Berks County in the above-captioned matter is affirmed.